DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 12/24/2021 has been entered. Claims 1-20 are cancelled. Claims 21-40 are newly added and are pending in this application. Claims 21-27 are withdrawn. Claims 28-40 are currently under examination.   

Priority
This application is a DIV of 17/176,276 filed on 02/16/2021, now PAT 11090320, which is a CIP of 16/540,200 filed on 08/14/2019 and claims benefit of US Provisional Application No. 62/980,501 filed on 02/24/2020 and 63/136,662 filed on 01/13/2021 for 17/176,276, and 62/719,637 filed on 08/18/2018 for 16/540,200.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/980,501 or 62/719,637, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 28-31 and 35-40 recite “reducing methylation of a subject's mitochondrial DNA (mtDNA)”, “the promoter for mitochondrial .

Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 recites “A method for reducing methylation of a subject's mitochondrial DNA (mtDNA) in a subject in need thereof, comprising the steps of: (a) promoting mitochondrial fission and promoting mitochondrial biogenesis in the subject; (b) allowing a first interval; (c) promoting mitochondrial fusion and promoting mitochondrial biogenesis in the subject; (d) allowing a second interval; and (e) cycling steps (a) through (d) at least once… in such a cyclic protocol”, which is interpreted as administration of any mitochondrial fission promoter, any mitochondrial biogenesis promoter, and any mitochondrial fusion promoter that are not claimed before or are distinct from claim 28. Claims 28-40 read on previous claims 7-20. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Thus, claims 28-40 are currently under examination.

Withdrawn claims Objections/Rejections
The objection of claims 7, 11, and 20 because of incorrect recitation, as set forth on page 4 of the Non-Final Rejection mailed on 10/21/2021, is withdrawn in view of cancelled claims.
The rejection of claims 7-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5-7 of the Non-Final Rejection mailed on 10/21/2021, are withdrawn in view of cancelled claims.
The rejection of claims 7-11 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sabatini et al.; and the rejection of claims 7-15 and 20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Milburn et al., evidenced by Davis et al., as set forth on pages 8-12 of the Non-Final Rejection mailed on 10/21/2021, are withdrawn in view of cancelled claims.
The rejection of claims 16-19 under 35 U.S.C. 103 as being unpatentable over Milburn et al., evidenced by Davis et al., as set forth on pages 12 to 13 of the Non-Final Rejection mailed on 10/21/2021, is withdrawn in view of cancelled claims.
 is withdrawn in view of cancelled claims.

New (necessitated by amendment) Claim Objections
Claims 29, 31, and 35-38 are objected to because of the following informalities: In claims 29 and 31, delete excessive recitation “in the subject” at the end of the claims. In claims 35-38, change the incorrect recitation “one or more of the group consisting of” (lines 1-2, 4, and 7 of claims 35 and 36; line 2 of claims 37 and 38) to “one or more promoters selected from the group consisting of” to comply with Markush group format. Appropriate correction is required.

New (necessitated by amendment) Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 28 recites “methylated mtDNA is preferentially removed and new mtDNA is created in such a cyclic protocol”, which is not disclosed in the parent Application No. 17/176,276 filed on 02/16/2021 or US Provisional Application No. 63/136,662 filed on 01/13/2021. “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”. See MPEP § 2163.06 [R-11.2013][I]. To advance the prosecution, the new matter is examined with the effective filing date of 07/20/2021 as filed. Claims 29-40 depend from claim 28.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 29-34 and 37-40 depend from claim 28.
Claim 28 recites “methylated mtDNA is preferentially removed and new mtDNA is created in such a cyclic protocol” (last 2 lines). It is not clear what the methylated mtDNA is compared to for preferentially removed. Also, it is not clear how the methylated mtDNA is removed and how the new mtDNA is created in the cyclic protocol as there is no evidence or support in the specification or in the 
Claims 28, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 28 recites “the promoter for mitochondrial biogenesis is pyrroloquinoline quinone (PQQ), its esters, isomers, or derivatives thereof” in steps (a) and (c). However, claims 35 and 36 recite “the group consisting of pyrroloquinoline quinone (PQQ), its esters, isomers, or derivatives thereof, methylene blue (MB) and derivatives thereof, alpha lipoic acid (ALA), and Tauroursodeoxycholic acid (TUDCA)”, in which the “methylene blue (MB) and derivatives thereof, alpha lipoic acid (ALA), and Tauroursodeoxycholic acid (TUDCA)” are structurally different from the PQQ, and thus are not further narrowing of claim 28. Also, the recitation “pyrroloquinoline quinone (PQQ), its esters, isomers, or derivatives thereof” in claims 35 and 36 has been encompassed by claim 28. Applicant may change the recitation “the promoter of biogenesis comprises one or more promoters selected from the group consisting of pyrroloquinoline quinone (PQQ), its esters, isomers, or derivatives thereof, methylene blue (MB)” in claims 35 and 36 to “the promoter of biogenesis further comprises one or more promoters selected from the group consisting of methylene blue (MB)”. 

New (necessitated by amendment) Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(I) Claims 28-31 and 33-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sabatini et al. (US 2016/0354332, published on December 8, 2016, hereinafter referred to as Sabatini ‘332).
With regard to structural limitations “a method comprising (a) administering to a subject a therapeutically effective amount of a mitochondrial fission promoter (or nicotinamide, nicotinamide riboside or niacin (= nicotinic acid)) and a therapeutically effective amount of a mitochondrial biogenesis promoter (or pyrroloquinoline quinone or in combination with methylene blue); (b) allowing a first interval (or at least one hour or about one day); (c) administering to the subject a therapeutically 
Sabatini ‘332 disclosed methods, compositions, and systems for treating mitochondrial disorders (including exercise intolerance) or neurodegenerative diseases by administering aspartate, or an aspartate analog (or an electron acceptor; or agent that increases the ratio of NAD+ to NADH), to a subject in need thereof; or in muscle, cardiac muscle, and skeletal muscle tissues. Administration of an aspartate precursor, aspartate prodrug, or aspartate-rich polypeptide or protein are also contemplated. The electron acceptor may increase intracellular aspartate levels by increasing levels of NAD+, necessary for aspartate biosynthesis via the tricarboxylic acid cycle. In certain embodiments, the agent is nicotinamide, niacin, nicotinamide mononucleotide, or nicotinamide riboside, or an analog thereof. The agent may be a substrate of NADH dehydrogenase NQO1 or NQO2. In some embodiments, the substrate of NQO1 or NQO2 is plastoquinone, phylloquinone (Vitamin K1), menaquinone (Vitamin K2), menadione (Vitamin K3), Vitamin K4, Vitamin K5, 1,4-napthoquinone, lawsone, or pyrroloquinoline quinone, or an analog thereof. In some embodiments, the substrate of NQO1 or NQO2 is an organic dye (e.g., methylene blue) (pages 43/101 to 44/101, [0007-0009]; page 57/101, [0102 and 0108]; page 60/101, [0132]). In some embodiments, the aspartate precursor is α-ketoglutarate, glutamate, or glutamine, or an analog thereof, or a pharmaceutically acceptable salt, stereoisomer, tautomer, solvate, hydrate, polymorph, or prodrug thereof. Glutamine can generate glutamate, which can enter the TCA cycle upon conversion to α-ketoglutarate. From α-ketoglutarate, aspartate can be produced by oxidative synthesis or by reductive carboxylation of α-ketoglutarate. The α-ketoglutarate can itself act as electron acceptor. glycerol monostearate, and lubricants including talc, calcium stearate, magnesium stearate (page 69/101, [0218]; page 70/101, [0231 and 0236]). In certain embodiments, the agent is administered regularly to maintain the desired effect (e.g., increased intracellular aspartate levels or NAD+/NADH ratio). In some embodiments, the agent is administered in an effective amount once per day, twice per day, three times per day, four times per day, or six times per day (page 59/101, [0124]).
Thus, these teachings of Sabatini ‘332 anticipated Applicant’s claims 28-31 and 33-40, because claims 28-31 and 33-40 encompass generic or specific agents (pyrroloquinoline quinone, methylene blue, alpha-ketoglutarate, stearic acid, glyceryl monostearate, niacin, and/or nicotinamide riboside) that increases the ratio of NAD+ to NADH, or in the alternative, under 35 U.S.C. 103 as obvious to Applicant’s claims 28-31 and 33-40, because the teachings of pyrroloquinoline quinone, methylene blue, alpha-ketoglutarate, stearic acid, glyceryl monostearate, niacin, and/or nicotinamide riboside are encompassed by claims 28-31 and 33-40. The method of Sabatini ‘332 meets all structural limitation of claimed method and would achieve the same intended results, including “reducing methylation of mitochondrial DNA in a subject in need thereof” and “whereby methylation of the subject’s mtDNA is reduced in such a cyclic protocol”, required by claim 28.

(II) Claims 28-40 are rejected under 35 U.S.C. 103 as obvious over Sabatini et al. (US 2016/0354332, published on December 8, 2016, hereinafter referred to as Sabatini ‘332) in view of Milburn et al. (US 2007/0149466, published on June 28, 2007, hereinafter referred to as Milburn ‘466). 
The teachings and rationale for Sabatini ‘332 are disclosed above and the teachings and rationale are incorporated by reference herein. The teachings and rationale fail to teach the structural limitations “mitochondrial fission promoter (or apigenin)”, “mitochondrial biogenesis promoter (or quercetin, resveratrol, or lipoic acid)”, “mitochondrial fusion promoter (or myricetin= dihydromyricetin)”, and “an exercise of counting repetitions (reps) to exhaustion of a muscle group is performed during steps (b) and (d)”, required by claims 32, 35, and 36.
Milburn ‘466 disclosed a method for treating a wide variety of diseases and disorders by administering to a subject a high dose of a sirtuin activator. A high dose of a sirtuin activator may be administered daily in a single dosage or may be divided into multiple dosages, e.g., that are taken twice or three times per day. In one embodiment, a high dose of a sirtuin activating compound may be administered with one or more of the following compounds: resveratrol, butein, fisetin, piceatannol, or quercetin. In an exemplary embodiment, a high dose of a sirtuin activating compound may be administered in combination with nicotinic acid. In an exemplary embodiment, the method would benefit from increased mitochondrial activity that involves administering to a subject in need thereof one or more sirtuin activating compounds in combination with one or more of the following: coenzyme Q10, L-carnitine, thiamine, riboflavin, niacinamide, folate, vitamin E, selenium, or lipoic acid. A pharmaceutical dosage form comprises a quantity of a sirtuin activating compound selected from resveratrol or nicotinamide riboside. FIG. 3 and FIG. 4 shows examples of flavone SIRT1 activators or modulators, including quercetin, apigenin, and myricetin. For oral administration, lubricants are, for example, magnesium stearate, talc or silica. Preferred emulsifier/co-emulsifier combinations are selected from the group consisting of: glyceryl monostearate and polyoxyethylene stearate (page 101/152, [1110 and 1111]; page 106/152, [1151]; page 151/152, left col., para. 124 and 125; page improving physical endurance (e.g., ability to perform a physical task such as exercise, physical labor, sports activities, etc.), inhibiting or retarding physical fatigues, enhancing blood oxygen levels, enhancing energy in healthy individuals, enhance working capacity and endurance, and reducing muscle fatigue. In certain embodiments, the method increases mitochondrial activity, mitochondrial biogenesis, and mitochondrial mass. It is now recognized that even a single exhaustive exercise session, or for that matter any acute trauma to the body such as muscle injury, resistance or exhaustive muscle exercise, or elective surgery, is characterized by perturbed metabolism that affects muscle performance in both short and long term phases. The duration of running and the total distance covered evaluates the performance of the mice (page 110/152, [1175 and 1177]; page 150/152, [1519]). 
 Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute or to combine specific pyrroloquinoline quinone or methylene blue; niacin or nicotinamide riboside; and/or stearic acid or glyceryl monostearate as taught by Sabatini ‘332 with quercetin, resveratrol, or lipoic acid; apigenin; and/or myricetin, in view of Milburn ‘466, respectively, to promote mitochondrial activity in muscle. One would have been motivated to do so because (a) Sabatini ‘332 teaches a method for treating mitochondrial disorders, including exercise intolerance. The agent may be a substrate of NADH dehydrogenase NQO1 or NQO2, including pyrroloquinoline quinone, methylene blue, and other quinone compounds. The agent is nicotinamide, niacin, nicotinamide mononucleotide, or nicotinamide riboside, or an analog thereof. Acceptable excipient or carrier includes glycerol monostearate, calcium stearate, magnesium stearate, and (b) Milburn ‘466 teaches the method would benefit from increased mitochondrial activity by administering a sirtuin activator, including quercetin, resveratrol, apigenin, and myricetin, which is administered in combination with Q10, nicotinic acid, niacinamide, and/or lipoic acid. Acceptable lubricants includes In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I]

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623